DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Claim 11-17 (Group II) are cancelled and new claim 21-27 are added. Election was made of Group I on reply dated 7/20/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10, 25, and 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 10, the limitation “a gate electrode” recited in line 2 creates ambiguity because it is not clear “a gate electrode” in this claim refers to “a gate electrode” recited in claim 1 (2nd line from last) or another gate electrode. It appears “a gate electrode” should be “the gate electrode”.
Regarding claim 25, the limitation “a third zone” recited in line 1-2 creates ambiguity because claim 23 also recites “a third zone” (claim 25 depends on claim 23 through intervening claim 24). Are “a third zone” in claim 23 and 25 are different? Clear explanation or claim modification is required as the office could not make sense of what is being claimed. It appears claim 25 is redundant as claim 23 and 25 are same.
Regarding claim 27, the limitation “the first direction” recited in line 1-2 lacks antecedent basis. It appears “the first direction” is referring to “a direction” recited in last line of claim 21. The office is suggesting changing “a direction” in claim 21 to “a first direction.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 3-4, 7, 9, 18-19, 21-22, and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siddiqui et al. (US publication 2018/0190816 A1), hereinafter referred to as Siddiqui816.

Regarding claim 1, Siddiqui816 teaches an integrated circuit (fig. 1 and related text), comprising: a drift region (223, [0020]) in a substrate (200+220, [0017]); a drain (228/227/236, [0025]) in the substrate, wherein the drain comprising a doped drain well (well for 228/227/236), wherein the doped drain well comprises: a first zone (228, [0025]), wherein the first zone has a first concentration of a first dopant (second conductivity type, [0025-0026]); and a second zone (227, [0025]), wherein the second zone has a second concentration of the first dopant ([0025-0026]), and the first concentration is less than the second concentration ([0026]); and a gate electrode (250, [0027]) over the drift region (fig. 1), the gate electrode being separated from the doped drain well in a direction parallel to a top surface of the substrate by a distance greater than 0 (fig. 1).
Regarding claim 3, Siddiqui816 teaches wherein the second zone is separated from the drift region by the first zone (fig. 1).
Regarding claim 4, Siddiqui816 teaches wherein the drain further comprises a drain low-density doped (LDD) region (236), and the first zone of the doped drain well is separated from the drain LDD region by the second zone (fig. 1).
Regarding claim 7, Siddiqui816 teaches wherein the first zone has a first depth below a top surface of the substrate, the second zone has a second depth below the top surface of the substrate, and the first depth is different from the second depth (fig. 1).
Regarding claim 9, Siddiqui816 teaches wherein the first zone has a first width between the second zone and the drift region at a top surface of the substrate, and a second width between the second zone and the drift region at a bottom of the drift region, wherein the first width and the second width are different widths measured in a direction parallel to the top surface of the substrate (fig. 1).
Regarding claim 18, Siddiqui816 teaches a device (fig. 1 and related text), comprising a source well (well for 225/234/236, [0023]) in a substrate (200+220, [0017]); a drift region (223, [0020]) in the substrate (fig. 1); a drain well (well for 228/227/236, [0025]) in the substrate, the drain well comprising a drain LDD region (236), and separated from the source well by the drift region (fig. 1), wherein the drain well comprises a first zone (228, [0025]) and a second zone (227, [0025]), the first zone having a first concentration of a first dopant (second conductivity type, [0025-0026]), the second zone having a second concentration of the first dopant ([0025-0026]); and a first width of the first zone between the drift region and the second zone at the top surface of the substrate is smaller than a second width of the first zone between the drift region and the second zone at the bottom of the second zone (fig. 1); and a gate electrode (250, [0027]) over the source well and the drift region, the gate electrode being laterally separated from the drain well at the top surface of the substrate (fig. 1).
Regarding claim 19, Siddiqui816 teaches wherein the drain LDD region has a third concentration of the first dopant; the first concentration of the first dopant being smaller than the second concentration of the first dopant; and the second concentration of the first dopant being smaller than the third concentration of the first dopant ([0025-0026]).
Regarding claim 21, Siddiqui816 teaches a semiconductor device, comprising: a drift region (223, [0020]) in a substrate (200+220, [0017]); a source (225/234/236, [0023]) in the substrate; a drain (228/227/236, [0025]) in the drift region, wherein the drain comprises: a first zone (228, [0025]), wherein the first zone has a first concentration of a first dopant (second conductivity type, [0025-0026]); and a second zone (227, [0025]), wherein the second zone has a second concentration of the first dopant ([0025-0026]), and the first concentration is less than the second concentration ([0026]); and a gate structure (250, [0027]) overlapping the source and the drift region (fig. 1), wherein an entirety of the drain is spaced from the gate structure in a direction parallel to a top surface of the substrate (fig. 1).
Regarding claim 22, Siddiqui816 teaches wherein the first zone directly contacts a bottom surface and a sidewall of the second zone (fig. 1).
Regarding claim 26, Siddiqui816 teaches wherein a depth of the first zone is greater than a depth of the second zone (fig. 1).
Regarding claim 27, Siddiqui816 teaches wherein a width of the first zone in the first direction is greater than a width of the second zone in the first direction (fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui816, as applied to claim 1 or 18 above, and further in view of Shin et al. (US publication 2020/0335623 A1), hereinafter referred to as Shin623.

Regarding claim 2, Siddiqui816 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Siddiqui816 does not explicitly teach wherein the drift region has a third concentration of the first dopant, and the third concentration is less than the first concentration.
Shin623 teaches wherein the drift region has a third concentration of the first dopant, and the third concentration is less than the first concentration (impurity concentration of drift region 120 is lower than the impurity concentration of drain region 122, [0048], fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siddiqui816 with that of Shin623 so that wherein the drift region has a third concentration of the first dopant, and the third concentration is less than the first concentration for providing high resistance drift region for high voltage device operation.
Regarding claim 10, Siddiqui816 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Siddiqui816 also teaches the gate electrode over the top surface of the substrate (fig. 1).
Siddiqui816 does not explicitly teach and an electrode silicide layer extending across less than an entirety of a top surface of the gate electrode.
Shin623 teaches and an electrode silicide layer (173, [0100-0102]) extending across less than an entirety of a top surface of the gate electrode (152, [0101-0102], fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siddiqui816 with that of Shin623 so that the gate electrode over the top surface of the substrate; and an electrode silicide layer extending across less than an entirety of a top surface of the gate electrode so that improved reliability can be provided ([0102]).
Regarding claim 20, Siddiqui816 discloses all the limitations of claim 18 as discussed above on which this claim depends.
Siddiqui816 does not explicitly teach wherein the drift region has a fourth concentration of the first dopant smaller than the first concentration of the first dopant in the first zone.
Shin623 teaches wherein the drift region has a fourth concentration of the first dopant smaller than the first concentration of the first dopant in the first zone (impurity concentration of drift region 120 is lower than the impurity concentration of drain region 122, [0048], fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siddiqui816 with that of Shin623 so that wherein the drift region has a fourth concentration of the first dopant smaller than the first concentration of the first dopant in the first zone for providing high resistance drift region for high voltage device operation.

Claim 5-6 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui816, as applied to claim 1 or 4 or 21 above.

Regarding claim 5, Siddiqui816 discloses all the limitations of claim 4 as discussed above on which this claim depends.
Siddiqui816 does not explicitly teach further comprising a third zone, wherein the third zone separates the second zone from the drain LDD region and has a third concentration of the first dopant larger than the second concentration of the first dopant in the second zone. However, Siddiqui816 teaches a first zone, a second zone, and a drain LDD region of increasing dopant concentration and thus adding another zone (a third zone) of increasing dopant concentration is a mere duplication of the teachings of the prior art and based on these teachings it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a third zone, wherein the third zone separates the second zone from the drain LDD region and has a third concentration of the first dopant larger than the second concentration of the first dopant in the second zone for a smoother dopant gradient and optimized device performance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to implement the teachings of Siddiqui816 so that further comprising a third zone, wherein the third zone separates the second zone from the drain LDD region and has a third concentration of the first dopant larger than the second concentration of the first dopant in the second zone for a smoother dopant gradient and optimized device performance.
It has been held that mere duplication of the essential working parts of a device involves only a routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977).
Regarding claim 6, Siddiqui816 discloses all the limitations of claim 5 as discussed above on which this claim depends.
Siddiqui816 does not explicitly teach further comprising a fourth zone, wherein the fourth zone separates the third zone form the drain LDD region, the fourth zone having a fourth concentration of the first dopant larger than the third concentration of the first dopant in the third zone. However, Siddiqui816 teaches a first zone, a second zone, and a drain LDD region of increasing dopant concentration and thus adding more zones (a third zone and a fourth zone) of increasing dopant concentration is a mere duplication of the teachings of the prior art and based on these teachings it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a third zone and a fourth zone, wherein the fourth zone separates the third zone form the drain LDD region, the fourth zone having a fourth concentration of the first dopant larger than the third concentration of the first dopant in the third zone for a smoother dopant gradient and optimized device performance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to implement the teachings of Siddiqui816 so that further comprising a fourth zone, wherein the fourth zone separates the third zone form the drain LDD region, the fourth zone having a fourth concentration of the first dopant larger than the third concentration of the first dopant in the third zone for a smoother dopant gradient and optimized device performance.
It has been held that mere duplication of the essential working parts of a device involves only a routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977).
Regarding claim 23, Siddiqui816 discloses all the limitations of claim 21 as discussed above on which this claim depends.
Siddiqui816 does not explicitly teach wherein the drain further comprises a third zone, wherein the third zone has a third concentration of the first dopant, and the third concentration is greater than the second concentration. However, Siddiqui816 teaches a first zone and a second zone of increasing dopant concentration and thus adding another zone (a third zone) of increasing dopant concentration is a mere duplication of the teachings of the prior art and based on these teachings it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a third zone, wherein the third zone has a third concentration of the first dopant, and the third concentration is greater than the second concentration for a smoother dopant gradient and optimized device performance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to implement the teachings of Siddiqui816 so that wherein the drain further comprises a third zone, wherein the third zone has a third concentration of the first dopant, and the third concentration is greater than the second concentration for a smoother dopant gradient and optimized device performance.
It has been held that mere duplication of the essential working parts of a device involves only a routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977).
Regarding claim 24, Siddiqui816 discloses all the limitations of claim 24 as discussed above on which this claim depends.
Siddiqui816 does not explicitly teach wherein the drain further comprises a fourth zone, wherein the fourth zone has a fourth concentration of the first dopant, and the fourth concentration is greater than the third concentration. However, Siddiqui816 teaches a first zone and a second zone of increasing dopant concentration and thus adding more zones (a third zone and a fourth zone) of increasing dopant concentration is a mere duplication of the teachings of the prior art and based on these teachings it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a third zone and a fourth zone, wherein the fourth zone has a fourth concentration of the first dopant, and the fourth concentration is greater than the third concentration for a smoother dopant gradient and optimized device performance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to implement the teachings of Siddiqui816 so that wherein the drain further comprises a fourth zone, wherein the fourth zone has a fourth concentration of the first dopant, and the fourth concentration is greater than the third concentration for a smoother dopant gradient and optimized device performance.
It has been held that mere duplication of the essential working parts of a device involves only a routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui816, as applied to claim 1 above, and further in view of HE et al. (US publication 2016/0043216 A1), hereinafter referred to as HE216.

Regarding claim 8, Siddiqui816 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Siddiqui816 does not explicitly teach wherein the first zone has a first depth below a top surface of the substrate, and the second zone has the first depth below the top surface of the substrate.
Shin623 teaches wherein the first zone has a first depth below a top surface of the substrate, and the second zone has the first depth below the top surface of the substrate (142/144/146 zones are of same depth below a top surface of the substrate, fig. 2&3). Accordingly, use of same depth would have been familiar to a person of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siddiqui816 with that of HE216 so that wherein the first zone has a first depth below a top surface of the substrate, and the second zone has the first depth below the top surface of the substrate because it is a known alternative and would have been familiar to a person of ordinary skill in the art to yield predictable results.
 “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828